DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the subsequent three degrees of freedom of acceleration" and “the subsequent three ” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the angular orientation” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-3, 5-10, and 12-20 are allowed.

Conclusion
Claims 4 and 11 have no prior art rejections, but are not allowable due to the 112 b rejections as discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0219338 (Chen et al.) discloses system and methods for key fob motion based gesture commands
US 10,284,552 (Wurmfeld) discloses systems and methods for using micro accelerations as a biometric identification factor.
US 2017/0109952 (Johnson) discloses intelligent door lock system with keypad.
US 2016/0055323 (Stuntebeck et al.) discloses authentication via accelerometer.
US 2015/0161374 (Kim) discloses method and apparatus for device unlocking.
US 2015/0042454 (Lee) discloses smart key system using movement pattern recognition of mobile device and operation method thereof.
US 2013/0335222 (Comerford et al.) discloses a door lock sensor and alarm.
US 9,495,820 (Li) discloses electronic combination lock.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683